Citation Nr: 9924754	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-27 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1992 decision by the VA RO that denied the 
veteran's application to reopen his previously denied claim 
of service connection for arthritis of the cervical spine.  

The Board notes that while the above issue was pending, the 
RO granted secondary service connection for depression and 
anxiety (as due to a service-connected low back disorder) and 
granted a permanent and total compensation rating based on 
individual unemployability.


FINDINGS OF FACT

1.  The Board, in a September 1987 decision, denied service 
connection for arthritis of the cervical spine.

2.  The evidence submitted since the September 1987 Board 
decision, in support of the current application to reopen the 
claim for service connection for arthritis of the cervical 
spine, is either redundant or cumulative of previously 
considered evidence, or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The additional evidence received subsequent to the Board's 
decision of September 1987, denying service connection for 
arthritis of the cervical spine, is not new and material; the 
claim for service connection is not reopened; and the 
September 1987 Board decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran served on active duty from February 1969 to March 
1971.

The veteran's service medical records show he sustained an 
injury of the low back (coccyx) when he was thrown from a 
horse in February 1971.  There were no complaints or findings 
relative to the neck.  The service separation examination 
noted that the veteran had coccydynia from the fall from 
February 1971 horse riding accident.  

On a June 1971 VA orthopedic examination, the veteran's 
complaints and clinical findings were limited to the coccyx 
and lumbar spine.  

In June 1971 the RO granted service connection for residuals 
of a back injury with narrowing of the lumbosacral joint and 
mild coccydynia.

On a May 1972 VA orthopedic examination, the veteran's 
complaints were limited to the coccyx and lumbar spine.  
Examination of the spine was normal.  The diagnosis was blunt 
trauma to the lower back with no evidence of visceral damage.  

On an August 1976 VA-approved examination, the veteran had 
complaints of pain in his low back and coccyx and denied 
other medical problems.  The diagnosis was no objective 
evidence of orthopedic pathology found.  

A July 1977 orthopedic examination by Francis A. Lovecchio, 
M.D., noted the veteran reported a warm feeling in his lumbar 
spine extending into his dorsal spine and shoulders.  He had 
no pain in his neck or upper extremities.  Dr. Lovecchio 
found no obvious organic acute musculoskeletal syndrome.  

On a March 1978 VA examination, the veteran had complaints of 
low back and right shoulder pain.  There were no findings 
relative to the cervical spine.

The veteran was seen at a VA outpatient clinic in November 
1985 for complaints of back pain.  The diagnosis was 
osteoarthritis of the cervical spine.  A report of X-rays 
noted minimal degenerative joint disease at C5-C6.

At a VA January 1986 VA orthopedic examination, the veteran' 
complaints included neck pain.  The diagnoses were injury of 
the low back by history with a negative examination, and mild 
coccydynia.

As part of an April 1986 notice of disagreement with the 
rating assigned for his service-connected low back condition, 
the veteran claimed service connection for osteoarthritis of 
the cervical spine.

The veteran testified at a hearing at the RO in September 
1986.  He said that his cervical spine condition was due to 
the back injury he had during service.  

In September 1987 the Board denied service connection for 
arthritis of the cervical spine.

Since the September 1987 Board decision, the following 
evidence has been received.

Outpatient treatment records in October 1987 from Dr. 
Lovecchio show the veteran came in for an evaluation of neck 
pain that he related to an accident during military service.  
The veteran was referred to Dennis Parenti, M.D., a 
rheumatologist. 

In a November 1987 statement, Dr. Parenti noted that the 
veteran came in seeking an outside opinion with regard to a 
disability which the veteran believed started with an 
accident in service in which he was thrown from a horse.  The 
veteran said that at the time of the service accident he was 
primarily treated for a low back injury but he also had some 
neck pain.  He reported that he had upper back and neck pain 
for the past 3 years.  Dr. Parenti indicated that before he 
would give an opinion about diagnosis and its relationship to 
prior trauma, the veteran would have to submit additional 
records.

A November 1987 X-ray report noted that there was no 
fracture, subluxation, lytic or blastic change in the 
cervical spine.  There was a minimal deformity of the body of 
C5, presumably related to old trauma or on a congenital 
basis.

In January 1988 Dr. Parenti reported that he had reviewed X-
rays and a bone scan and found no evidence of arthritis.  The 
veteran appeared to have a very minor congenital abnormality 
with a normal bone scan.  It was reported that that the 
veteran had a very slight disc space narrowing at the 
cervical spine.  

Medical records from the University of Pennsylvania show 
treatment in 1988 and 1989 primarily for complaints related 
to an employment injury of the left foot in October 1987.  
The records show the veteran was seen at the University of 
Pennsylvania outpatient psychiatric clinic in 1989 and 1990 
for chronic pain syndrome and anxiety.  Neck pain was 
included with his complaints.  

In September 1992 the veteran applied to reopen his claim for 
service connection for cervical spine arthritis.  In various 
written statements he claimed that cervical spine arthritis 
began with an injury in service (when he also injured his low 
back) or that the cervical spine condition was secondary to 
the service-connected low back disorder.

VA outpatient treatment records and examination reports dated 
from 1990 to 1998 primarily concern ailments not involving 
the cervical spine, although there are some references to 
complaints of neck pain.  In some of the medical records in 
1997 and 1998, it was noted that the veteran related he 
injured both his low back and neck when he fell from a horse 
in service.  Current findings included degenerative changes 
of the cervical spine.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Secondary service connection may 
be granted for a disability which is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310.

In the present case, a claim for service connection for 
cervical spine arthritis was previously denied by the Board 
in September 1987; that decision is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

When the Board denied the claim for service connection for 
arthritis of the cervical spine in September 1987, it 
considered service medical records from the veteran's 1969-
1971 active military service which show an injury to the low 
back in a fall from a horse in 1971 but which are negative 
for a cervical spine problem.  The Board also considered 
post-service VA and private medical records dated from 1971 
to 1986 which reflect a diagnosis of cervical spine arthritis 
in 1985, about 14 years after separation from service.  At 
the time of the September 1987 Board decision, there was no 
medical evidence linking the cervical spine arthritis with 
the veteran's service or with an established service-
connected disorder.

Since the September 1987 Board decision, the veteran has 
again asserted that arthritis of the cervical spine was 
incurred during military service or is secondary to his 
service-connected low back disorder.  His assertions are not 
new, as they are duplicative of his statements that were of 
record at the time of the prior Board denial of the claim for 
service connection.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Moreover, his lay assertions as to medical causality 
are not competent evidence nor material evidence to reopen 
the previously denied claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).

The veteran has submitted additional medical evidence since 
the September 1987 Board decision which shows cervical spine 
problems subsequent to 1986.  The existence of cervical spine 
pathology was of record at the time of the 1987 Board 
decision, and evidence of a cervical spine disorder since 
1986 is cumulative and redundant, not new, evidence.  
38 C.F.R. § 3.156.  The 1987 statements of Drs. Lovecchio and 
Parenti, and recent VA treatment records in the 1990s, 
include a recitation of the veteran's lay history of neck 
pain following an accident in service.  Such a mere 
transcription of a lay history does not constitute competent 
medical evidence of causality, and is not material evidence 
to reopen the claim.  Reonal v. Brown, 5 Vet.App. 458 (1993).

The Board concludes that new and material evidence has not 
been submitted since the September 1987 decision which denied 
service connection for arthritis of the cervical spine.  
Thus, the claim has not been reopened, and the September 1987 
Board decision remains final.






ORDER

The application to reopen the claim for service connection 
for arthritis of the cervical spine is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

